       Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 1 of 9



 1   AARON D. FORD
       Attorney General
 2   GREGORY L. ZUNINO (Bar No 4805)
       Deputy Solicitor General
 3   100 North Carson Street
     Carson City, Nevada 89701-4717
 4   Tel: (775) 684-1237
     Fax: (775) 684-1108
 5   Email: GZunino@ag.nv.gov
 6   Attorneys for Defendant
     State of Nevada; Steve Sisolak
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11   REBEKAH CHARLESTON,                               Case No. 3:19-cv-00107-MMD-WGC
12
                           Plaintiff,
13          vs.

14   STATE OF NEVADA; STEVE                     REPLY IN SUPPORT OF MOTION TO
     SISOLAK in his capacity as Governor       DISMISS PLAINTIFFS’ FIRST AMENDED
15   of the State of Nevada, and the                      COMPLAINT
     LEGISLATURE OF THE STATE OF
16   NEVADA,
17                         Defendants.
18

19          Defendants, STATE OF NEVADA and STEVE SISOLAK, in his capacity as Governor of the

20   State of Nevada, through counsel, AARON D. FORD, Attorney General, and GREGORY L. ZUNINO,

21   Deputy Solicitor General, hereby submit their reply in support of their motion to dismiss Plaintiffs’

22   First Amended Complaint.

23          DATED: May 28, 2019.                       AARON D. FORD
                                                       Attorney General
24                                                     By: /s/ Gregory L. Zunino
                                                            GREGORY L. ZUNINO
25                                                          Deputy Solicitor General
                                                            Nevada Bar No. 4805
26                                                          100 N. Carson Street
                                                            Carson City, Nevada 89701
27                                                           (775) 684-1237
                                                            GZunino@ag.nv.gov
28                                                          Attorneys for Defendant
                                                            State of Nevada, Steve Sisolak
                                                      -1-
          Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 2 of 9



 1                                         POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           No champion of federalism, opposing counsel assumes that the federal courts exist to solve the

 4   nation’s most intractable social problems. He insists this case is “much more than a policy debate about

 5   the merits of legalized prostitution” (ECF No. 22 at p. 2), but what follows, paradoxically, is a

 6   moralistic screed about the evils of illegal, unregulated prostitution (ECF No. 22 at pp. 3-6, 11-17).

 7   Despite counsel’s best efforts to unearth a cause and effect relationship between legal brothels and

 8   illegal sex trafficking, he fails to articulate a basis for this Court to exercise subject matter jurisdiction

 9   over Plaintiffs' individual claims.

10           In fact, counsel's points and authorities read precisely like a policy debate, replete with

11   references to dubious social science, sensationalistic media narratives, and lurid images lifted from the

12   internet (ECF No. 12 at pp. 44-45; ECF No. 22 at p. 26). These are not a proper substitute for concrete

13   factual allegations, nor do the constitute evidence of anything pertinent to Plaintiffs’ individual claims

14   for relief under 42 U.S.C. § 1983.

15           In short, this case presents a policy debate, not a lawsuit, because Plaintiffs fail to articulate a

16   nexus between their alleged past injuries and their claims for prospective relief. While they more or

17   less concede that the Eleventh Amendment bars any claims for retrospective relief (ECF No. 22 at pp.

18   17-18), they rely exclusively upon past events to support their claim to standing in the present (ECF No.

19   22 at pp 10-11). This is curious since their description of past events does not indicate how or why they

20   may be injured in the future.

21           The only reasonable inference to be drawn from this pleading omission is that Nevada’s brothels

22   pose no risk to Plaintiffs’ current or future state of health and well-being. Having failed to articulate the

23   individual risks that Plaintiffs now face, counsel has not pled their claims for declaratory and injunctive

24   relief with adequate specificity to establish that Plaintiffs have standing in the present to sue for

25   prospective remedies. Accordingly, counsel’s philosophical objection to Nevada’s legal brothel

26   industry presents an abstract controversy regarding the merits of legalized prostitution. This is the very

27   definition of a policy debate.

28   …

                                                          -2-
         Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 3 of 9



 1          Counsel’s arguments concerning federal preemption are similarly untethered from any concrete

 2   factual allegations. He identifies nothing in the text of federal law that conflicts with state law, and he

 3   identifies nothing in the text of state law that frustrates the objectives of federal law. If there are

 4   deficiencies in county regulatory programs, as Counsel implies (ECF No. 22 at pp. 15-17), then

 5   Plaintiffs would possibly have grounds to file an entirely different type of law suit than the one that

 6   they have filed here. But Plaintiffs have not challenged the adequacy of regulatory efforts or health and

 7   safety measures. Instead, they have filed the equivalent of a facial challenge to Nev. Rev. Stat. §§

 8   244.345 and 201.354.

 9          These statutes, along with Nev. Rev. Stat. § 201.300, are entirely consistent with federal law

10   insofar as they outlaw sex trafficking, and confine legal prostitution to intrastate venues in which it is

11   subject to regulation at the county level. And though inadequate county regulation could conceivably

12   put brothel workers at risk, Plaintiffs do not allege that they are brothel workers, nor do they allege that

13   regulatory inadequacies give rise to their claims. Without explanation, Plaintiffs allege that the mere

14   existence of legal brothels places them in jeopardy. Assuming, arguendo, that the mere existence of

15   brothels is a potential source of future injury to Plaintiffs, they nonetheless fail to identify a plausible

16   conflict between state and federal law.

17          If county-regulated brothels have the potential to impact interstate commerce in violation of

18   some ill-defined judicial doctrine, that potential impact is irrelevant to Plaintiffs’ claims as stated in

19   their First Amended Complaint. As it applies to sex-trafficking, federal law does not purport to regulate

20   or prohibit intrastate commercial activity because of a presumed impact upon interstate commerce.

21   Since federal anti-trafficking laws apply only to criminal misconduct of an interstate nature, those laws

22   do not overlap at any point with Nevada’s laws governing the licensure and regulation of legal,

23   intrastate sex work. To the contrary, federal law criminalizes interstate sex trafficking in a way that is

24   complementary and not contrary to Nevada’s own criminal prohibitions against sex trafficking.

25   See Nev. Rev. Stat. § 201.300. Therefore, without standing, and given the absence of any textual

26   support for their preemption analysis, Plaintiffs have failed to plead a judicially cognizable claim under

27   24 U.S.C. §1983.

28   …

                                                         -3-
           Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 4 of 9



 1   II.      ARGUMENT

 2            A.     Plaintiffs Have Not Alleged Standing to Sue for Prospective Remedies.

 3            Not surprisingly, Plaintiffs emphasize the alleged “past wrongs” that ostensibly give rise to their

 4   claims for prospective relief (ECF No. 22 at p. 10). Of course, any claims for redress of past wrongs

 5   would appear to be well outside applicable periods of limitation—thus explaining why Plaintiffs seek

 6   only prospective remedies (ECF No. 12 at p. 39). However, the alleged past wrongs do not support an

 7   inference that future harm to Plaintiffs is likely or even remotely probable. Plaintiffs must plead facts

 8   demonstrating that they have standing to request prospective relief for an alleged injury that they will

 9   likely sustain in the immediate future if the requested relief is not granted. City of Los Angeles v. Lyons,

10   461 U.S. 95, 101 (1983). Yet Plaintiffs allege no facts from which one could reasonably infer that legal

11   brothels are the source of a potential injury.

12            Plaintiff Charleston, for example, states only that she now resides in Texas, and that she was

13   previously forced to work in a Nevada brothel where she suffered sexual abuse (ECF No. 12 at ¶¶ 4,

14   77–78, 84–86, and 88). Similarly, Plaintiff Delgado-Williams alleges that she now resides in Texas and

15   suffered abuse in Nevada, among other states (ECF No. 12 at ¶¶ 7, 8, 127, 129 and 160), but unlike

16   Plaintiff Charleston, Plaintiff Delgado-Williams describes most of her abuse as having occurred in

17   Houston, Dallas, Los Angeles, Chicago, and Boston, and with no direct connection to a legal Nevada

18   brothel (ECF No. 12 at ¶¶ 92, 100, 141, 149, 156, and 160-65).

19            Plaintiff Albright-Byrd, also a resident of Texas, alleges that she suffered sexual abuse in

20   California and Nevada (ECF No. 12 at ¶¶ 6, 182–85, 186–94, and 207–08), and like Plaintiff Delgado-

21   Williams, Plaintiff Albright-Byrd fails to identify a direct connection between her alleged abuse and a

22   legal Nevada brothel (Id). The relevant commonality between all three Plaintiffs is that none alleges

23   facts which plausibly relate to an individual threat posed by a legal Nevada brothel.

24            Although Plaintiffs suggest that other persons may fall victim to sex trafficking as a result of

25   legal brothels, they do not explain why they have standing to represent the interests of those persons.

26   Indeed, the First Amended Complaint reads like a class-action lawsuit without a proper class

27   representative. This manner of pleading is clearly insufficient to support Plaintiffs’ claim to standing in

28   …

                                                          -4-
         Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 5 of 9



 1   their own right. See Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S.

 2   252, 263 (1977).

 3           To satisfy the case-or-controversy requirement of Article III, Plaintiffs must identify a state

 4   action that threatens to cause them imminent personal harm. Caribbean Marine Services Company, Inc.

 5   v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988) (“A plaintiff must do more than merely allege imminent

 6   harm sufficient to establish standing; a plaintiff must demonstrate immediate threatened injury as a

 7   prerequisite to preliminary injunctive relief.”). Counsel’s gratuitous attack on Nev. Rev. Stat. § 244.345

 8   does not meet this standard because the statute itself is enabling legislation, merely delegating to

 9   Nevada’s county officials the authority to license and regulate brothels. Counsel’s attack on Nev. Rev.

10   Stat. § 201.354 is similarly misplaced because that statute simply decriminalizes sex work when it is

11   safely conducted within a regulated, county-licensed brothel. Neither statute has any direct or indirect

12   application to Plaintiffs.

13           In substance, then, the First Amended Complaint is a demand for the judicial expansion of

14   federal criminal statutes. However, the legal theory for this unwarranted expansion of federal law,

15   namely the preemption doctrine, defines the alleged conflict between state and federal laws at such a

16   high level of generality that the theory would, if adopted, threaten to nullify virtually any state law

17   running contrary to a litigant’s policy preferences. To invoke the preemption doctrine in support of their

18   claims, Plaintiffs must demonstrate that they have standing to challenge the existence of legal brothels.

19   Because they have not articulated how or why they are currently threatened by the existence of legal

20   brothels, they have failed to demonstrate standing as required by the case-or-controversy requirement of

21   Article III.

22           B.      Plaintiffs Cannot Base § 1983 Claims Upon the Mann Act and the TVPA.

23           Each of Plaintiffs’ claims is based in some way upon rights presumably granted by the federal

24   Mann Act, codified at 18 U.S.C. §§ 2421–2424 (Mann Act), and the Victims of Trafficking and

25   Violence Protection Act of 2000, codified at 22 U.S.C. §§ 7101–7114 (TVPA) (ECF No. 22 at 22–24).

26   According to Counsel, these rights ultimately flow from the Supremacy Clause to the U.S. Constitution

27   (ECF No. 22 at pp. 19–22).

28   …

                                                        -5-
       Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 6 of 9



 1          Of course, the Supremacy Clause does not itself confer any federal rights and does not provide a

 2   private right of action to litigants. Armstrong v. Exceptional Child Care, Inc., 575 U.S. ___, ___, 135 S.

 3   Ct. 1378, 1384 (2015). Furthermore, the provisions of 42 U.S.C. § 1983 merely provide “a mechanism

 4   for enforcing individual rights secured elsewhere.” Gonzaga University v. Doe, 536 U.S. 273, 284

 5   (2002). To support a claim under § 1983, a plaintiff must identify the source of law that confers the

 6   individual right for which the plaintiff seeks vindication. Id. “Once a plaintiff demonstrates that a

 7   statute confers an individual right, the right is presumptively enforceable by § 1983.” Id.

 8          However, the Mann Act and the TVPA do not confer privately enforceable rights against state

 9   officials, particularly when those officials have no enforcement functions. In this context, the Governor

10   and the Legislature are nominal defendants, serving merely as a tangible representation of Nevada law.

11   And when, as here, the subject of a § 1983 claim is the law itself, the federal courts “have traditionally

12   looked at three factors when determining whether a particular statutory provision gives rise to a federal

13   right.” Blessing v. Freestone, 520 U.S. 329, 340 (1997). Those three factors are: 1) whether Congress

14   expressed a legislative intent to benefit the plaintiff; 2) whether judicial enforcement of the right would

15   strain judicial competence; and 3) whether the statute unambiguously imposes a binding obligation on

16   the States. Id. Here, none of the relevant factors is satisfied.

17          Furthermore, “even where a statute is phrased in . . . explicit rights-creating terms, a plaintiff

18   suing under an implied right of action still must show that the statute manifests an intent “to create not

19   just a private right but also a private remedy.” Gonzaga University, 563 U.S. at 284 (emphasis added).

20   The Mann Act and the TVPA cannot give rise to Plaintiffs’ requested remedy, a court-ordered

21   nullification of Nevada law, because the Mann Act and the TVPA do not expressly or impliedly

22   override state or local legislation. In summary, the Mann Act and the TVPA are federal criminal

23   statutes that apply to interstate sex trafficking only. These statutes do not occupy any regulatory field,

24   much less a regulatory field in which Plaintiffs conduct their business or personal affairs.

25          Although counsel argues that Nevada’s statutes promote interstate sex trafficking (ECF No.22 at

26   pp. 4-6), his argument finds absolutely no support in the Mann Act or the TVPA. As a matter of federal

27   criminal law, the Mann Act and the TVPA are silent on the topic of legal brothels. As counsel

28   concedes, the Mann Act and the TVPA criminalize sex trafficking only when it implicates interstate

                                                          -6-
       Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 7 of 9



 1   travel or transportation (ECF No. 22 at pp. 21–22). And while the TVPA adopts various additional

 2   measures designed to aid in the investigation and prosecution of federal crimes in interstate and foreign

 3   commerce, the TVPA does not purport to displace state or local regulatory schemes. See 22 U.S.C. §§

 4   7101-7114. Since the licensure and regulation of brothels occurs wholly within the boundaries of

 5   Nevada’s rural counties, counsel’s preoccupation with legal brothels is not a matter of federal concern.

 6          In summary, there is no textual support in the Mann Act or the TVPA for the proposition that

 7   Plaintiffs have a private right to replace Nevada’s regulatory scheme with a comprehensive ban on

 8   brothels. In Safe Streets Alliance v. Hickenlooper, for example, the U.S. Court of Appeals for the Tenth

 9   Circuit held that the federal Controlled Substances Act (CSA), which prohibits the possession and

10   distribution of marijuana (among other drugs), did not confer upon private landowners a private right to

11   challenge Colorado’s laws authorizing the licensure and regulation of marijuana dispensaries. 859 F.3d

12   865, 905-906 (10th Cir. 2017). In that case, private landowners, as well as law enforcement officials

13   from Colorado, Kansas and Nebraska, sought to nullify Amendment 64 to the Colorado Constitution on

14   the ground that it conflicted with the CSA’s prohibition against the use and distribution of marijuana.

15          For purposes of the State’s motion to dismiss, the allegations in the First Amended Complaint

16   (ECF No. 12) are analogous to the allegations in Safe Streets Alliance. More specifically, both cases

17   involve an attack on state and local laws that decriminalize and regulate intrastate activity. Since the

18   provisions of the Mann Act and the TVPA are explicitly limited in their application to crimes involving

19   interstate travel and transportation, they cannot reasonably be construed to preempt an intrastate

20   licensing and regulatory scheme. By way of example, the U.S. Supreme Court has summarized the

21   factual scenarios to which the preemption doctrine most commonly applies:

22                  [A] court may not convict a criminal defendant of violating a state law that
                    federal law prohibits. Similarly, a court may not hold a civil defendant
23                  liable under state law for conduct federal law requires. And, as we have
                    long recognized, if an individual claims federal law immunizes him from
24                  state regulation, the court may issue an injunction upon finding the state
                    regulatory actions preempted.
25

26      Armstrong, 575 U.S. at ___, 135 S.Ct. at 1387.

27          The facts as alleged by Plaintiffs do not fit within any of these examples, however. They cannot

28   be made to fit because the interplay between 42 U.S.C. § 1983 and federal criminal and anti-trafficking

                                                        -7-
         Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 8 of 9



 1   statutes does not provide a preemption remedy for an abstract injury attributable to the mere existence

 2   of an intrastate business or industry. As the Ninth Circuit observed in Coyote Publishing, Inc. v. Miller,

 3   the State of Nevada’s “position on the legality of prostitution in much of the state is essentially

 4   agnostic: county governments are free to license or prohibit brothels at their option.” 598 F.3d 592, 607

 5   (9th Cir. 2010) (internal citations omitted). Yet Plaintiffs assert, without authority, that federal law

 6   imposes an affirmative duty upon the Nevada Legislature to ban all forms of prostitution on a statewide

 7   basis. And while it may run counter to counsel’s own policy preferences, Nevada “has adopted a

 8   nuanced approach to the sale of sexual services, grounded in part in concern about the negative health

 9   and safety impacts of unregulated, illegal prostitution.” Id. at 605.

10          “By permitting some legal prostitution, Nevada has been able to subject a portion of the market

11   for paid sex to extensive regulation, while continuing severely to limit the diffusion of sexual

12   commodification through its banning of prostitution where by far most Nevadans live (and where most

13   outsiders visit), Clark County.” Id. The activities of a private brothel owner, brothel manager, or brothel

14   worker could conceivably impact interstate commerce in some manner, but this does not support an

15   argument that Nevada law is preempted by the Mann Act and the TVPA.

16          When an individual solicits, entices, or forces another person to cross state or foreign borders

17   for the purpose of engaging in prostitution, it is for a federal prosecutor, and not a private litigant, to

18   decide whether to charge a federal crime. See Safe Streets Alliance, 859 F.3d at 904. Such an act is

19   simply not a violation by the State of an individual plaintiff’s rights, as Plaintiffs now claim. Because

20   the Mann Act and the TVPA contain no licensing or regulatory components, those laws cannot

21   reasonably be construed to implicitly prohibit the county-by-county licensure and regulation of

22   brothels. Contrary to the conclusory allegations in their complaint, Plaintiffs have no standing to enlist

23   the federal judiciary in an effort to nullify state and local laws on the ground that those laws may tempt

24   private actors to commit federal crimes, particularly when state law punishes that very same criminal

25   misconduct.

26   …

27   …

28   …

                                                          -8-
        Case 3:19-cv-00107-MMD-WGC Document 40 Filed 05/28/19 Page 9 of 9



 1   III.   CONCLUSION

 2          Plaintiffs’ First Amended Complaint must be dismissed in its entirety because Plaintiffs identify

 3   nothing in the text of either the Mann Act or the TVPA that allows them to advance claims under 42

 4   U.S.C. § 1983. Their claims must be dismissed on the additional grounds that they lack standing to sue

 5   for injunctive and declaratory relief.

 6          DATED this 28th day of May 2019.

 7                                                         AARON D. FORD
                                                           Attorney General
 8
                                                           By: /s./ Gregory L. Zunino
 9                                                             GREGORY L. ZUNINO
                                                               Deputy Solicitor General
10                                                             Nevada Bar No. 4805
                                                               100 N. Carson Street
11                                                             Carson City, Nevada 89701
                                                               (775) 684-1237
12                                                             GZunino@ag.nv.gov
13                                                              Attorneys for Defendant
                                                                State of Nevada, Steve Sisolak
14

15

16

17                                        CERTIFICATE OF SERVICE
18          I certify that I am an employee of the State of Nevada, Office of the Attorney General, and that

19   on this 28th day of May, 2019, I filed with the courts CM/ECF the State’s Reply Brief in Support of

20   Motion to Dismiss Plaintiffs’ First Amended Complaint. Service of this filing will be made by the

21   Court’s electronic notification system to the party listed below:

22                  Jason D. Guinasso
                    jguinasso@hutchlegal.com
23                   Counsel for Plaintiff
24

25                                                                /s/ Sandra L. Geyer
                                                                  SANDRA L. GEYER
26

27
28

                                                         -9-
